Citation Nr: 1227361	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for ear disease, to include otitis media and Eustachian tube dysfunction.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to January 1984, from December 1987 to June 1988, and from January 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 2009, the Veteran testified at a hearing before a decision review officer.  A transcript of the hearing has been associated with the claims file.

The Board observes that, in claiming service connection for ear problems, the Veteran filed for service connection for his "right ear tube (myringotomy)."  A review of the evidence indicates diagnoses of otitis media and Eustachian tube dysfunction.  Therefore, based on the Veteran's claim and the post-service diagnoses, the Board has recharacterized the issue as set forth on the title page to encompass all of the Veteran's reported ear complaints and associated diagnoses.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her).  

A February 2011 Board decision denied service connection for otitis media.  The Veteran thereafter appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and to remand the case for readjudication in accordance with the JMR.  

The Board observes that the February 2011 Board decision also included a Remand portion that remanded the issue of entitlement to service connection for bilateral pes planus to the Appeals Management Center (AMC) for further development.  For the reasons set forth in the Remand below, this issue is again remanded.  In fact, both issues remaining on appeal are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  As to the claim for service connection for ear disease, to include otitis media and Eustachian tube dysfunction, the Veteran contends that he has an ear disease that was incurred during his final period of active duty.  The Veteran does not contend, nor does the evidence show, treatment for, or diagnosis of, any ear problems during his first two periods of active duty.  The Veteran entered his last period of active duty in January 2003; that same month he complained of problems with his right ear and was diagnosed with otitis media.  The Veteran's DD 214 shows that he entered active duty on January 14, 2003; a service treatment record (STR) dated January 23, 2003, shows that the Veteran reported that his right ear had been "plugged" up for the last week.  Another record also dated in January 2003 reveals that the Veteran reported that he had been having problems with his right ear for the last five to six weeks.  

The Board observes that the Veteran's entrance examination for his final period of active duty is not of record.  The Veteran's STRs from his last period of active duty have been obtained to the extent available and do not include any reports of an entrance examination.  In this regard, the Board observes that a letter from the RO to the Veteran dated in July 2006 indicates that the Veteran's STRs from his last period of service were not available for review.  The letter shows that the RO received negative responses for requests from records from the Records Management Center (RMC) and the Marine Corps Reserve Support Command.  However, the Board notes that the Veteran's claims file does contain a service department records envelope that contains STRs from his final period of active duty.  Based on the RO's exhaustion of efforts to obtain records, and the fact that some of the Veteran's STRs from his last period of active duty are of record, the Board finds that there are no additional STRs, including an entrance examination, that have not been obtained.

Private treatment records from M.N., M.D. dated in January 2003 during the Veteran's active service indicate that the Veteran reported trauma on two occasions when younger, including a blow to the ear when kick-boxing and a freak accident with a Q-tip eight years earlier.  At the Veteran's initial visit to Dr. M.N., he reported that his symptoms began about one month earlier and that he was having problems off and on since then.  Records from Dr. M.N. dated through October 2004 show that the Veteran had Eustachian tube dysfunction and that tubes were placed in his ears.

At the Veteran's April 2009 hearing, he testified that ear problems prior to his last period of active service were not 100 percent noticeable.  

The Veteran was afforded a VA examination in January 2010.  His claims file was reviewed.  The examiner reported the Veteran's relevant STRs with regard to his in-service ear complaints.  In reporting the Veteran's pertinent history, the examiner noted that otitis media began in June 2003 and bilateral ear tubes were placed around May 2004.  The examiner also reported Eustachian tube dysfunction that began in 2002 or earlier.  The examiner noted the Veteran's January 2003 records from Dr. M.N. that showed diagnosed Eustachian tube dysfunction of a chronic nature.  Following examination, the examiner opined that the Veteran's right otitis media was less likely as not caused by or a result of his service.  The examiner based his opinion on the specific chronology of the Veteran's ear disease as documented in the medical record combined with his expertise and experience as related to the pathogenesis and clinical course of chronic ear disease.  

However, in providing a negative opinion, the examiner did not expressly opine as to whether any diagnosed ear disease preexisted the Veteran's active service; and, if so, whether it was aggravated by his final period of military service.  Therefore, the Board finds that the examiner's opinion is not adequate.  Thus, the Board finds that a remand is necessary for a new medical opinion to determine whether the Veteran has an ear disease that preexisted his final period of military service; and, if so, whether it was aggravated by his service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim for service connection for bilateral pes planus, the Board remanded this issue in February 2011 to afford the Veteran a VA examination.  A review of the record indicates that a VA examination was obtained in March 2011; a report of the examination has been associated with the claims file.  In light of the Veteran appealing the claim for service connection for otitis media to the Court, the AMC returned the claims file to the Board before it (the AMC) had the opportunity to readjudicate the bilateral pes planus claim.  Therefore, the Board is remanding the issue of entitlement to service connection for bilateral pes planus so that the AMC has the opportunity to readjudicate this claim and to issue a supplemental statement of the case (SSOC) if necessary.  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Marion, Indiana.  A review of the Veteran's Virtual VA claims file shows that treatment records dated from October 2010 through January 2012 have been obtained; however, hard copies of treatment record placed in his paper claims file are only dated through January 2010.  Therefore, on remand, any records dated between January 2010 and October 2010 and since January 2012 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Furthermore, the Board observes that, when the Veteran received notification in accordance with the Veterans Claims Assistance Act (VCAA) of 2000 in May 2005, such notice listed the issue as "right ear tube (myringotomy)."  As discussed in the Introduction, the Board has recharacterized the issue as service connection for ear disease, to include otitis media and Eustachian tube dysfunction.  On remand, the Veteran should be afforded new VCAA notice that addresses the recharacterized issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issues of entitlement to service connection for ear disease, to include otitis media and Eustachian tube dysfunction, and entitlement to service connection for bilateral pes planus.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent ear and foot treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in Marion, Indiana between January 2010 and October 2010 and since January 2012.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed ear diseases, to include otitis media and Eustachian tube dysfunction.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the following questions:  

a)  Did the Veteran have a diagnosed ear disease that pre-existed his last period of active duty, which began on January 14, 2003?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show that the diagnosed ear disease pre-existed his last period of active duty.  

b)  For each diagnosed ear disease opined to have preexisted the Veteran's last period of active duty, the examiner should then opine as to whether it can be concluded with clear and unmistakable (undebatable) certainty that any pre-existing ear disease underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?  

c)  For each diagnosed ear disease opined to have not preexisted the Veteran's last period of active duty, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disease had its onset during service or is otherwise related to service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with, and answers the questions posed in, this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

5.  Then, readjudicate the issues of entitlement to service connection for ear disease, to include otitis media and Eustachian tube dysfunction, and entitlement to service connection for bilateral pes planus.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

